Citation Nr: 1453194	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-33 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Whether there is new and material evidence sufficient to reopen the claim of service connection for a left knee, to include secondary to any service-connected disability.  
 
2.  Entitlement to service connection for a left knee disability, to include secondary to any service-connected disability.  
 
3.  Entitlement to service connection for a pelvic disorder claimed as a pelvic tilt, to include secondary to any service-connected disability.  
 
4.  Entitlement to service connection for a low back disability, to include secondary to any service-connected disability.  
 
5.  Entitlement to service connection for a right hip disability, to include secondary to any service-connected disability.  
 
6.  Entitlement to service connection for a left hip disability, to include secondary to any service-connected disability.  
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1952 to March 1955.  
 
These matters come before the Board of Veterans' Appeals (Board) from August 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The issues of entitlement to service connection for a left knee disability, pelvis disorder, low back disability, right hip disability and left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. Service connection for a left knee disability was last denied in a June 2006 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not timely perfect his appeal.  
 
2.  The evidence regarding a left knee disability added to the record since the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  
 
 
CONCLUSION OF LAW
 
The June 2006 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  
 
Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in June 2010 addressed all notice elements required by Kent.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  
 
New and Material Evidence
 
VA last denied entitlement to service connection for a left knee disability in a June 2006 rating decision, finding that there was no indication the current left knee disability was related to service or to the service-connected right knee.  The Veteran was provided notice of this decision and his appellate rights but did not perfect a timely appeal or timely submit new and material evidence.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002).
 
The evidence received since June 2006 includes evidence that is both new and material to the claim.  38 C.F.R. § 3.156.  For example, the Veteran continued to undergo VA outpatient treatment for his left knee, including a June 2009 replacement.  Significantly, a September 2011 treatment note suggests a relationship between the Veteran's right and left knee disabilities.  The Veteran also submitted private medical records from Dr. H.J.K. in April 2012, suggesting a possible relationship between his left knee disability and prior problems with his legs or pelvis.  This new evidence addresses the reason for the previous denial; that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  
 
 
ORDER
 
New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  
 
 

REMAND
 
The Board must remand the issues of service connection for further development.  
 
The Veteran claims entitlement to service connection for disorders involving the low back, pelvis, hips and left knee on both direct and secondary bases.  As the Board cannot draw its own medical conclusions, it must remand for examinations and opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
 
The Veteran was provided an examination of his left knee in May 2006.  Following that examination the examiner stated that no opinion could be made with certainty without resorting to mere speculation but failed to explain the rationale for that opinion.  Likewise, a January 2012 examiner did not offer any rationale for the opinion that the appellant's pelvic tilt was not related to his right ankle disorder.  On remand, the Veteran must be afforded a new examination, and all opinions offered must be supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  
 
Given that the Veteran has claimed his low back and bilateral hip disabilities are, in part, secondary to his pelvic disorder, these issues must be remanded for appropriate development as well. 

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran should be scheduled for a VA examination by an orthopedist to determine the nature and etiology of any diagnosed low back, pelvic, hip, and left knee disorder.  The orthopedist must be provided access to the appellant's claims file, VBMS file, and any Virtual VA file, and the examiner must acknowledge her/his review of all evidence of record.  Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed low back, pelvic, hip, and/or left knee disorder either began during the Veteran's active duty service, or became permanently worse during such service.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed low back, pelvic, hip, and/or left knee disorder is either caused by or is made worse by any service connected disorder.  The orthopedist is advised that the appellant is service connected, in pertinent part, for right knee osteoarthritis, with post operative residuals of a total knee replacement, and for right ankle osteochondromatosis.  The orthopedist must specifically comment on the September 2011 physician's note saying the left knee is likely related to the right and Dr. H.J.K.'s letter received April 2012.  A full, complete and reasoned rationale must be provided for any opinion offered.  
 
If the requested opinions cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


